Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29, 31 and 37-38 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Martin et al. (US5039494) (hereinafter “Martin”) provided by the applicant in the IDS.

Regarding  claim 27, Martin reference  teaches a disposable system for eliminating or reducing aerosol emitted from a heater/cooler unit (see fig 1 and or annotated figure below; the portion in the rectangular section is the heater/cooler unit), the heater/cooler unit containing a heater (see item 52) and an internal space that contains at least one fluid tank therein (see fig 1 and or annotated figure below; item 14 is the fluid tank that is contained inside the space of the rectangular portion representing the heater/cooler unit ), the system comprising: a filter unit including a (see item 20; the sterilized tank is the container and the sterilized fluid acts as a filter); a first tubing (see Fig 1; item 12 and or the tube coming out from the top of fluid tank 14) for connecting to the heater/cooler unit and fluidly coupling the internal space of the heater/cooler unit to the filter unit; a second tubing for connecting to the filter unit (see Figure 1; the tube coming out from the top of the filter unit) and fluidly coupling the filter unit to a vacuum source (see item 10); wherein, during at least a portion of the operation of the heater/cooler unit, the vacuum source creates a negative air pressure in the filter container (see column 2 lines 1-3; the vacuum pump maintains the system at a negative pressure), such that an aerosol in the internal space of the heater/cooler unit is suctioned into the container and filtered by the antibacterial filter element.

    PNG
    media_image1.png
    478
    792
    media_image1.png
    Greyscale

Regarding claim 28, Martin reference teaches the system of claim 27, Martin further teaches the system is used to remove the tissue and fluids from the laser plume (see column 2 lines 1-10) and the further claim limitation of claim 28 is directed to an intended use of the system claimed in claim 27. See MPEP 2114.  In use the system of Martin is fully capable of performing the function by recirculating the fluid drawn from the heater/cooler unit (see annotated fig above) to the filter to remove the contaminants. 
Regarding claim 29, Martin reference teaches the system of claim 27, Martin reference further teaches that the filter unit includes a filter cap (see item 20; the container having a filter cap at the top) having at least one filter cap port (filter cap port with inlet and outlet as shown in Fig.) and the antibacterial filter element is coupled to the filter cap (the filter element is fluidly coupled to the filter cap).
Regarding claim 31, Martin reference teaches the system of claim 27, Martin reference further teaches the antibacterial filter element is a hydrophilic filter element (see column 2 lines 22-30; hydrogen peroxide is a polar aqueous soluble liquid).
Regarding claim 37, Martin reference teaches the system of claim 27, Martin further teaches the system comprising a valve (see item 18 and or item 24) fluidly coupled to the first tube and to the vacuum source.
Regarding claim 38, Martin reference teaches the system of claim 27, Martin further teaches that the vacuum source is a stand-alone external vacuum source (see item 10 and or column 2 lines 1-3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32, 33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Regarding claim 30, Martin reference teaches the system of claim 27, Martin further teaches the antibacterial filter is configured to filter aerosolized micro-organisms and particulate matter in the aerosol received from the heater/cooler unit (see column 2 lines 22-35). Martin reference is different from claim 30, in that it does not teach explicitly the antibacterial filter element configured to filter particulate matter up to 99.99 percent since the level of bacteria removed/remaining in the air controls the pathogenic load of the air being treated and sterilized. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the removal of bacteria by sterilization in Martin in order to achieve a predictable result of 99.99 percent filtration of the particulate matter thereby providing sufficiently clean air with low pathogenic load. See MPEP 2144.05(II)(A) and (B), optimization of result effective variables is prima facie obvious
Regarding claim 32, Martin reference teaches the system of claim 27, Martin further teaches the tubing configured to at least one of the heater/cooler unit and the vacuum source. Martin is different from claim 32, in that it does not explicitly teach the tubing to making elements in the prior art separable is prima facie obvious if there were any reasons to obtain access.
As to the limitation of making the tubes disposable is an intended use see MPEP 2114. Since anything can be discarded after use. 
Regarding claim 33, Martin reference teaches the system of claim 27, Martin further teaches the filter unit, the tubing, the heater/cooler unit and the vacuum source. Martin is different from claim 33, in that it does not explicitly teach the filter to be detachable and disposable. However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the filter detachable of Martin reference in order to achieve a predictable result of facilitating the system for servicing purposes. See MPEP 2144.04(V)(C), making elements in the prior art separable is prima facie obvious if there were any reasons to obtain access.
As to the limitation of making the filter disposable is an intended use see MPEP 2114. Since anything can be discarded after use. 
Regarding claim 39, Martin reference teaches the system of claim 27, Martin further teaches the vacuum source coupled to the second tubing (see Figure 4; the vacuum source 10 is fluidly coupled to the tube coming out from the top of the filter unit). Martin is different from claim 39, in that it does not explicitly teach the vacuum source to 
Regarding claim 40, Martin reference teaches the system of claim 27, Martin further teaches the filter unit, the first tubing, the second tubing, the heater/cooler unit and the vacuum source. Martin is different from claim 40, in that it does not explicitly teach the filter and the tubing to be detachable and disposable. However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tubing detachable of Martin reference in order to achieve a predictable result of facilitating the system for servicing purposes. See MPEP 2144.04(V) (C), making elements in the prior art separable is prima facie obvious if there were any reasons to obtain access. 
As to the limitation of making the filter disposable is an intended use see MPEP 2114. Since anything can be discarded after use.

Claim 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Galloway (US20040186339) (hereinafter “Galloway”).
Regarding claim 34, Martin reference teaches the system of claim 27, Martin reference is different from claim 34, in that it does not teach explicitly a sensor configured to detect at least one of an aerosol, an aerosol concentration and a contaminant. Galloway reference is directed to the same field of endeavor (see title and or abstract). Galloway reference further teaches the use of a sensor (see paragraph 0021; biosensors) in order to detect and confirm the presence of any contaminant (see paragraph 0021). Therefore, it would be obvious to a person having ordinary skill in the 
Regarding claim 35, Martin and Galloway reference teaches the system of claim 34, Martin reference is different from claim 35, in that it does not teach explicitly the sensor configured to provide an alarm in response to detection of at least one of an aerosol, an aerosol concentration and a contaminant. Galloway reference is directed to the same field of endeavor (see title and or abstract). Galloway reference further teaches the use of a sensor (see paragraph 0021; biosensors) configured to sound an alarm (see paragraph 0021) in order to detect and confirm the presence of any contaminant (see paragraph 0021). Therefore, it would be obvious to a person having ordinary skill in the art to include the sensor configured to provide an alarm of Galloway in the system of Martin in order to detect and confirm the presence of any contaminant in the system to prevent the breakthrough of the contaminant as taught by Galloway. 
Regarding claim 36, Martin and Galloway reference teaches the system of claim 34, Martin reference teaches the vacuum source to provide the negative air pressure (see column 2 lines 1-3; the vacuum pump maintains the system at a negative pressure). Martin reference further contemplates the control and activation of the vacuum source in response to a determined condition (see column 3 lines 25-40). Galloway reference further teaches the sensor configured to detect the aerosol concentration and contaminant (see paragraph 0021). Therefore, it would be obvious to a person having ordinary skill in the art to modify the vacuum source of Martin reference configured to the sensor of Galloway in order to activate the vacuum source . 
Response to Arguments
Applicant's arguments filed 13 April, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 27. When reading the preamble in the context of the entire claim, the recitation “the heater/cooler unit containing a heater and an internal space that contains at least one fluid tank therein” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant further argues that the first tubing that Martin reference fails to teach a first tubing fluidly coupling the internal space of the heater/cooler unit to the filter unit and that Martin fails to teach a heater/cooler unit that includes an internal space containing tank 14. Applicant is reminded that these limitations has been addressed in the amended claim, and that Martin reference does teach the heater/cooler unit having an internal space as can be seen in figure below. Applicant is further reminded that the first tubing 12 and or the tube coming out from the top of fluid tank 14 of the Martin reference is fluidly coupling the internal space of the heater/cooler unit of Martin reference to the filter unit.

    PNG
    media_image1.png
    478
    792
    media_image1.png
    Greyscale

In response to the applicant argument to withdraw the 35 U.S.C. 103 rejection, applicant is reminded that the amended claim 27 still stands rejected and therefore the dependent claims still stand rejected.
Applicant’s request regarding the rejoinder of claims 41-52 is acknowledged. Applicant is reminded that the rejoinder of the claims is not accepted as the elected claims in the application still stands rejected.  See MPEP 821.04.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/        Primary Examiner, Art Unit 1773